Case: 1:16-cv-04917 Document #: 72-1 Filed: 11/16/18 Page 1 of 20 PageID #:340




       Report of Consultation
   Re: Plaintiff:            Michael Coleman

          Case No.:          16-CV-4917(N.D. Ill.)

              Judge:          Edmond E. Chang



                                    By:

               Chadwick C. Prodromos, M.D.
  Case: 1:16-cv-04917 Document #: 72-1 Filed: 11/16/18 Page 2 of 20 PageID #:341



Materials Reviewed

                1. Deposition of Plaintiff, Michael Coleman

                2. Illinois Department of Corrections Medical Records (STAMR 001-640)

                3. Universityof Illinois at Chicago Medical Center Records (001-131)

                4.   Presence St. Joseph’s Medical Center Records (1-7)

                5. Plaintiff s Amended Complaint

Review of History

         Mr. Michael Coleman (“Mr. Coleman ” or “Plaintiff ’) came into custody of the Illinois

Department of Corrections (“IDOC”) in 1999. Coleman has been incarcerated at Stateville

Correctional Center (“Stateville”) since 2003. I was advised that Saleh Obaisi, M.D. (“Dr.

Obaisi ”), began his employmentat Statevillein Augustof 2012.

         Prior to Dr. Obaisi ’s employmentat Stateville, Mr. Coleman had a minor arthroscopic -

no incision - knee procedure performed at the Universityof Illinois at Chicago Medical Center

(“UIC”) by SamuelChmell, M.D. (“Dr. Chmell”). This procedureinvolved a minor debridement,

shaving,of his cartilage. This cartilage tissue has no nerve endings; thus, shavingof it does not

produce pain. Along the spectrum of arthroscopic knee procedures, the amount of pain

anticipated from the specific procedures performed on Mr. Coleman would be expected to be

quiteminor due to the minimal surgicalwork done within his knee. In addition,        it would be

expectedthat Mr. Coleman would be able to ambulate without assistanee after no more than one

month.

         According to Plaintiffs IDOC medical records. Dr. Obaisi first saw Plaintiff on August

21, 2012. At that time, Mr. Coleman presented with complaints of pain in his right knee

stemming from a 2011 fall down a set of stairs while he was usinga crutch. Dr. Obaisi reviewed


                                                 2
   Case: 1:16-cv-04917 Document #: 72-1 Filed: 11/16/18 Page 3 of 20 PageID #:342



 Plaintiffs pastmedical history, including a December 2011 MRI of the right knee indicating that

 there was no ligament tear. Dr. Obaisi also performed a physicalexamination of Plaintiff s right

 knee. After examining Mr. Coleman, Dr. Obaisi diagnosed his condition as a chronic right knee

 sprain. Dr. Obaisi prescribed Naprosyn,a Non-Steroidal Anti-Inflammatory Drug(NSAID) used

to treat pain, and renewed Mr. Coleman ’s permits throughAugust21, 2013 for a low bunk, low

gallery,a crutch and a right knee brace. Dr. Obaisi was correct in opining that the results of the

2011 MRI of Plaintiff s knee did not indicate any new injury.NSAIDs were entirely appropriate

in treating any discomfort Plaintiff mayhavebeen experiencingat this juncture.

            Plaintiff returned for a follow-up visit with Dr. Obaisi on September 11, 2012. Mr.

Coleman complained of pain in his right knee and low back. After performing a physical

examination. Dr. Obaisi diagnosed Plaintiff s condition as chronic bursitis and low back pain. As

such, he ordered an X-Rayof Mr. Coleman ’s right knee and lumbar spine. The X-ray revealed a

bipartite patella in the left knee and minor degenerative changes in Plaintiffs lumbar spine. A

bipartite patellais a normal, painless anatomical variant, and requiresno treatment. Degenerative

changes in the lower back are quitecommon. Unless there is significant neural compromise,

surgeryfor degenerative changes of the lumbar spine are only rarely indicated, and certainly not

indicated     in Mr. Coleman ’s case in my opinion. Dr. Obaisi offered a steroid (Depomedrol)

injection to Plaintiffs right knee, but Mr. Coleman refused. A steroid injection was medically

appropriateat this stage of Plaintiff s treatment, and would have verylikely decreased pain and

inflammation.

        On November 21, 2012, Plaintiff attended a follow-upappointment. Dr. Obaisi diagnosed

plaintiff with chronic right knee pain. Dr. Obaisi advised Plaintiff to follow-upon an as-needed

basis. On April 25, 2013, Mr. Coleman presented to Dr. Obaisi with complaints of low back pain
   Case: 1:16-cv-04917 Document #: 72-1 Filed: 11/16/18 Page 4 of 20 PageID #:343



and right knee pain. Dr. Obaisi prescribed Plaintiff to Motrin, an NS AID, for his low back pain,

and advised him that he would be referring him for an orthopaedic evaluationfor his right knee.

NSAIDs would have been expected to have been effective in treating any discomfort Mr.

Coleman mayhavebeen experiencingin his rightknee or lower back at this point.

        On July 19, 2013, Plaintiff complained of pain in his lower back. A physician at

Stateville, Dr. Ann Davis, administered an injection of Toradol, an NSAID; and prescribed him

Prednisone (a steroid used to reduce pain and inflammation), as well as Naproxen(NSAID).

       On July22, 2013, Plaintiff presented for an orthopaedic evaluationwith Dr. Chmell. Dr.

Chmell reviewed Plaintiffs most recent MRI from May of 2011, which revealed no new

abnormalities. In addition,   he performed a physical examination, upon which he noted no

instability or decrease in range of motion in the right knee. Dr. Chmell recommended         a repeat

MRI of the rightknee. In addition, he performed a steroid injection to the right knee. Lastly, Dr.

Chmell recommended      Plaintiff to remain on crutehes, and to use a knee sleeve, which is a

supportive
         garment.

       On July29, 2013, Dr. Obaisi renewed plaintiffs medical permit for a low bunk, low

gallery,two crutches and a right knee brace.        In addition.   Dr. Obaisi prescribed Plaintiff to

Robaxin (muselerelaxer)and Mobic (NSAID).

       On October 21, 2013, Plaintiff underwent an MRI of his right knee at Presence St.

Joseph’s Medical Center. The MRI revealed minor post-meniscectomy changes, as well as with

no unstable fragments. These typesof changes are common, and would have been expectedto

produce either minimal, or no knee pain. On November 12, 2013, Mr. Coleman returned for a

post-MRI consultation with Dr. Obaisi. Dr. Obaisi discussed the MRI results with Plaintiff. In

addition, he recommended an abdominal binder, which is a supportive
                                                                  garment.



                                                4
   Case: 1:16-cv-04917 Document #: 72-1 Filed: 11/16/18 Page 5 of 20 PageID #:344



        Over the next several months, Plaintiff s conditions     continued to be monitored during

regularmedical evaluations with the Stateville medical staff. In addition     to the medications he

was already receiving, Mr. Coleman was also prescribed Meloxicam (NSAID), Prednisone, and

Vicodin (an opioid pain medication) for four days. Opioid narcotics are respiratorydepressants

that can cause death if they are delivered in an amount out of proportion to the pain being

experienced. As such, these typesof medications should only be used sparinglyand for a short

amount of time in acuteoccurrences of severepain.

        The next medical appointment with Dr. Obaisi occurred on April 29, 2014. On this

occasion. Plaintiff continued to report pain in his right knee and lower back. Dr. Obaisi ordered

Plaintiff another abdominal     binder, and advised Mr. Coleman he would refer him for another

orthopaedic follow-upevaluation.

        On June 23, 2014, Plaintiff presented to Dr. Obaisi with complaints of pain in his right

upper
    thigh and groin. After performing a physicalexamination, Dr. Obaisi assessed Plaintiffs

condition   as tendonitis   of the right groin area. Dr. Obaisi performed a steroid (Depomedrol)

injection to Plaintiff s left thigh to reduce inflammation and pain. Plaintiff returned for a follow­

upvisit with Dr. Obaisi on July17, 2014. During this visit. Dr. Obaisi administered a second

steroid (Depomedrol) injection to Plaintiffs right thigh muscle. Mr. Coleman ’s next follow-up

evaluation with Dr. Obaisi occurred on August29, 2014, at which time he made subjective

complaints of tenderness      in his right groin. After performing a physicalexamination which

revealed no acutefindings, Dr. Obaisi prescribed Indocin (NSAID).

        On October 22, 2014, Plaintiff presented for an evaluationwith Dr. Obaisi, at which time

he reported continued pain in his right groin. After performing a physicalexamination, Dr.

Obaisi assessed Mr. Coleman ’s condition      as tendonitis   due to overuseof crutches and body



                                                  5
   Case: 1:16-cv-04917 Document #: 72-1 Filed: 11/16/18 Page 6 of 20 PageID #:345



twists. As such, he discontinued Plaintiffs crutches. Crutches on stairs are quitedangerous and

are associated with causingfalls. In addition. Dr. Obaisi prescribed Plaintiff Tylenol #3, whieh is

an opioid pain medication. They should not be givenwithout good cause. Mr. Coleman had no

unstable meniscal tissue. His only MRI finding represented typical, age appropriate,post-

surgicalknee degenerative changes. Crutches are not needed for this problem. Their use, when

not trulyneeded,    also contributes to muscle atrophywhich can worsen the knee, and can also

contribute to falling, as previously
                                   mentioned.

         Plaintiffs next appointment with Dr. Obaisi occurred on November 11, 2014. On this

occasion. Plaintiff reported low back pain as a result of a recent fall down the stairs. After

performing a physicalexamination. Dr. Obaisi administered an injection of Toradol (NSAID).

In addition,   he renewed Mr. Coleman ’s prescriptionto Tylenol #3 with Codeine, and admitted

him to the infirmary for twenty-three hour observation. As previously
                                                                    noted, crutches make it

quitedifficult to navigate stairs. This is evidenced by Plaintiffs 2011 fall when he was using

crutehes. Thus, it is generallymuch safer to go upand down stairs without crutches, and holding

onto the rail for support.This holds especiallytruewhen, as here, there is no meniscal injurythat

would signify instability. Notably, the following day, a nurse noted that Plaintiff advised her

“fm better now and really want to go back to my cell house, my back is fine. ” As such, Mr.

Coleman was discharged from the infirmary.

         On January 5, 2015, plaintiff presented to Dr. Chmell at UIC for an orthopaedic

evaluation of his right knee, low back, right groin, and right hip complaints. Dr. Chmell

diagnosed Plaintiff with chronic right knee, right hip and right groin pain. He recommended an

MRI and X-Raysof Plaintiff s right knee and hipto ruleout fractureor soft tissueinjury.The X-




                                                 6
  Case: 1:16-cv-04917 Document #: 72-1 Filed: 11/16/18 Page 7 of 20 PageID #:346



Ray of the right hip was “negative” for abnormalities, while the X-Ray of the right knee only

indicated a bipartite patella.

       Plaintiff returned for an evaluation with Dr. Obaisi on January20, 2015. Mr. Coleman

reported that his right groin pain resolved after the previoussteroid injection. Dr. Obaisi renewed

Plaintiff s prescriptionto Indocin, and scheduled him for a steroid (Depomedrol) injection.     The

steroid injection took placeon January22, 2015.

       On May4, 2015, Plaintiff presented to UIC to undergo an MRI of his right hip and right

knee. The MRI of the right hip revealed a muscularstrain involvingdistal glutealinsertion that

was suspectedto be a “tear.” Gluteusmedius tears virtually
                                                         never requiresurgery- and certainly

his minor abnormality would not. Also these so called “tears” really only represent high signal

in the muscle that can occur from normal wear and tear, or represent a contusion. In regard to

the MRI of the right knee, the radiologist noted a mid-grade chrondral malacia in the medial

compartment. This is age-appropriate
                                  wear and tear. In addition,        there was wear and tear, aw

well as post-meniscectomy changes of the meniscus, without evidence of any unstable flap tears

of meniscal tissuesthat mycause instability. None of the findings of this MRI indicated surgical

intervention for Plaintiffs rightknee was medically necessary

       On May 18, 2015, Plaintiff presented for an initial physicaltherapyevaluationwith Jose

Becerra, P.T. (“Mr. Becerra”). After conducting a physical examination, Mr. Becerra

recommended    one to two physicaltherapysessions per week, for four to six weeks. However,

Mr. Coleman never showed upfor any subsequentphysicaltherapysessions. Physical therapy

could havebeen effectivein increasing strength, as well as reducing discomfort.

       On June 23, 2015, Mr. Coleman attended         a post-MRI follow-upappointment with Dr.

Obaisi. Based upon Plaintiffs continued complaints of thigh and groin pain. Dr. Obaisi



                                                  7
   Case: 1:16-cv-04917 Document #: 72-1 Filed: 11/16/18 Page 8 of 20 PageID #:347



administered   a fourth steroid (Depomedrol) injection to the thigh muscle. As with Plaintiffs

knee injury, a steroid injection would have been expected to have substantially reduced any

inflammation and discomfort that Mr. Coleman mayhavebeen experiencingin his righthip.

        On August24, 2015, Plaintiff presented for an orthopedic evaluation with Dr. Chmell.

Dr. Chmell reviewed the most recent MRI studies. After performinga physicalexamination, Dr.

Chmell referred Plaintiff to another orthopedic specialistto furtherevaluatethe suspectedgluteus

medius tear in his right hip. In regard to his right knee. Dr. Chmell prescribed Flexiril (muscle

relaxer) and Ibuprofen for pain, and noted that he should be allowed the useof the bottom bunk.

On September 1, 2015, Plaintiff saw Dr. Obaisi for an appointment to discuss Mr. Coleman ’s

most recent evaluationwith Dr. Chmell. Dr. Obaisi prescribed Plaintiff to muscle relaxers and

Ibuprofen (also known as Motrin). Overthe next several months, Plaintiff continued to receive

his medications as prescribed. 1 concur with Dr. Chmell and Dr. Obaisi that musclerelaxers and

NS AIDS were the most appropriatecourse of responding to any discomfort that his right knee,

righthip, and lower back mayhavebeen causingMr. Coleman.

       On May 4, 2016, Plaintiff attended     an orthopaedic evaluation at UIC with Matthew

Marcus, M.D. (“Dr. Marcus”), regarding his complaints of right hip and knee pain. After

reviewingPlaintiffs MRI results and performing a physicalexamination, Dr. Marcus diagnosed

Mr. Coleman ’s condition as a “small gluteusmedius tear of the right hip.” As to the right knee.

Dr. Marcus noted “there is some cartilage wear but no meniscal injury. 1 concur with Dr.

Marcusthat Plaintiff s MRI of his right knee did not reveal a significant meniscal injuryor tear.

Dr. Marcusrecommended that Mr. Coleman obtain X-Rays of his right hip, pelvis,and knee. In

addition, he administered steroid injections into Plaintiffs right knee and hip. Lastly, Dr. Marcus

prescribed physicaltherapy,and advised him to follow-upin one year. I agree with Dr. Marcus’



                                                8
   Case: 1:16-cv-04917 Document #: 72-1 Filed: 11/16/18 Page 9 of 20 PageID #:348



recommendation     for steroid injections and physicaltherapy,as they were an appropriatecourse

of treatment for Mr. Coleman ’s condition.   In fact, this is the same course of treatment that Dr.

Obaisi had previously
                    recommended.

         On May 9, 2016,Plaintiff attended a follow-upvisit with Dr. Obaisi to discuss his most

recent evaluation with Dr. Marcus. Pursuant to Dr. Marcus’ recommendations,            Dr. Obaisi

referred Mr. Coleman to physicaltherapy,and ordered X-Rays of the right knee and hip. The X-

Rays were both “negative” for abnormalities. Over the next several months, Plaintiff attended

several appointments with Statevillephysiciansin connection with monitoring his condition,     and

renewing his prescriptionsfor medications

         On September 28, 2016,Plaintiff presented for a second physicaltherapyevaluationwith

Mr. Becerra. During this evaluation, Mr. Coleman effectivelyrefused physicaltherapyagain

when he requested that physicaltherapybe deferred until his next orthopaedic consultation at

UIC. Again, there are no structuralabnormalities of the knee that would preclude physical

therapy, which was expected to improve the condition          of the knee. Complying with the

recommended      course of physicaltherapywould have offered the potential for improvementof

his condition.

         Over the next several months. Plaintiff attended    several medical appointments with

Stateville providers. Duringthese visits, he made several complaints, including pain in his neck

and shoulder. He continued to receivemusclerelaxers,NSAIDs, and pain medication.

         On May 10, 2017, Plaintiff attended a one year follow-upevaluation with Dr. Marcus.

After reviewingthe X-Rays and conducting a physicalexamination. Dr. Marcus noted;           'we do

not see anything surgicalthat we could offer the patient at this time.” As previously
                                                                                    stated, minor

abnormalities    of the gluteusmedius virtuallynever require surgery,and          Mr. Coleman ’s



                                                9
  Case: 1:16-cv-04917 Document #: 72-1 Filed: 11/16/18 Page 10 of 20 PageID #:349



abnormality was quiteminor on MRI. Thus, I concur with Dr. Marcus’ recommended           course of

non-operative treatment.

Discussion

       I am a licensed medical physician in the State of Illinois and board            certified in

Orthopaedic Surgery.I have specialized in orthopaedic surgeryfor over 30 years since my

fellowship in this area in 1985 at Harvard. Throughoutthe past 30 years, I have performed

thousands of orthopaedic procedures. 1 have attached my curriculumvitae to this Report as

“Exhibit 1.” Myqualifications,education, and experienceare fullydetailed therein.

       In his deposition. Plaintiff mistakenly states that he has a new meniscal tear that occurred

after his 2010 surgery.However, as noted by Dr. Marcus, the MRI only reveals degenerative

changes of the knee and post-surgicalmeniscal changes. The standard       course of treatment for

this typeof injuryis NSAIDs, steroid injections, reduction of activity{e.g., low bunk permit),

supportive
         garments, and physicaltherapy.All of these therapies were provided, or at least

offered, to Mr. Coleman by Dr. Obaisi. In fact, both Dr. Chmell and Dr. Marcus’ recommended

course of treatment mirrored the non-operative course of treatment putin place by Dr. Obaisi.

Thus, I am of the opinion that the timing and nature of the treatment provided by Dr. Obaisi to

Plaintiff s degenerative right knee condition was reasonable, compassionate, and well within the

communitystandard of care.

       As to his right hip injury,Mr. Coleman mistakenly stated in his deposition that his small

gluteusmedius tear should have had surgery.To the contrary, gluteusmedius tears virtually

never requiresurgery- and certainly his minor abnormality would not. Instead, the standard of

care for an injurysuch as Plaintiffs is NSAIDs, steroid injections, and physicaltherapy.Also,

these so called “tears” reallyonly represent high signal in the musclethat can occur from normal



                                                10
  Case: 1:16-cv-04917 Document #: 72-1 Filed: 11/16/18 Page 11 of 20 PageID #:350



wear and tear, or represent a contusion. As such, I concur with Dr. Marcus’ opinion that surgery

to treat Mr. Coleman ’s right hip injurywas not medically indicated. BecauseDr. Obaisi provided

Plaintiff with NSAIDs and steroid injections to his right hip, as well as referred him to physical

therapy,I am of the opinion that the timing and nature of the treatment provided by Dr. Obaisi to

Plaintiff s right hip condition    was reasonable, compassionate, and well within the community

standard of care.

           In regard to Plaintiffs lower back injury, X-Ray and MRI examination revealed only

degenerative changes in Mr. Coleman ’s lumbar spine. In general, surgicalintervention is only

medically necessary when there is significant neurologic involvement. In addition,       spinal fusion

surgeryis a high risk procedure with a high failure rate that can result in chronic pain. Here,

there is no evidence of any neural compromise. Thus, surgicalintervention was not indicated.

Instead,    a non-operative course of treatment, including NSAIDs, muscle relaxers, steroid

injections, supportive
                     garments, and physicaltherapywas appropriate.Dr. Obaisi provided Mr.

Coleman with extensivetreatment including injections, bracing, multipletypesof medications,

and physicaltherapy. Consequently, I am of the opinion that the timing and nature of the

treatment provided by Dr. Obaisi to Plaintiffs degenerative lower back condition                  was

reasonable, compassionate, and well within the communitystandard of care.

           During his deposition. Plaintiff criticized the timing of Dr. Obaisi ’s referral for further

surgical evaluation by an orthopaedic specialist. However, when treating degenerative

orthopaedic conditions,     such as Mr. Coleman ’s, it is medically appropriateto initially choose

non-operative treatment, such as medication, steroid injections, medical permits, bracing, and

physicaltherapyprior to considering surgicalintervention. As such, I am of the opinion that the

timing of Dr. Obaisi ’s referrals for orthopaedic surgicalevaluationfor Mr. Coleman ’s rightknee.



                                                   11
  Case: 1:16-cv-04917 Document #: 72-1 Filed: 11/16/18 Page 12 of 20 PageID #:351



 right hip, and lower back conditions      were reasonable, compassionate, and well within the
 communitystandard of care.

        Furthermore, at his deposition, Mr. Coleman criticized Dr. Obaisi for discontinuing his

medical permitfor crutches on October 22, 2014. Crutches on stairs are quitedangerous and are

associated with causing falls, as evidenced by Plaintiffs May 2011 fall while using his

crutches. They should not be given without good cause. Mr. Coleman had no evidence of an

internal derangement of his knee that would cause his knee to giveway. The MRI revealed

routine, age-appropriate,
                       post-surgicalminor knee degeneration. Crutches are not needed for this

problem. In addition, usingcrutcheswhen theyare not needed also contributes to muscleatrophy

which can worsen the knee, and can also contribute to falling, as previously
                                                                           mentioned. As such,

I am of the opinion that it was not clinically indicated for Plaintiff to use crutches after October

22, 2014; that Dr. Obaisi ’s decision to discontinue Mr. Coleman ’s erutehes on October 22, 2014

was reasonable, compassionate, and well within the community standard             of care; and that not

havingcrutcheswas not the causeof his purportedNovember 2014 fall down the stairs.

Summaryof Opinions

       All opinions are given with a reasonable degree of medical certainty and based on my

review of the aforementioned     records, pleadings and transcript; as well as my education,

experience,training, and knowledge:

       1.      I am of the opinion that the timing and nature of the treatment provided by Dr.

              Obaisi   to Plaintiff s degenerative right knee         condition      was reasonable.

              compassionate, and well within the communitystandard of care.




                                                12
 Case: 1:16-cv-04917 Document #: 72-1 Filed: 11/16/18 Page 13 of 20 PageID #:352




      2.     I am of the opinion that the timing and nature of the treatment provided by Dr.

             Obaisi to Plaintiffs right hip condition   was reasonable, compassionate, and well

             within the communitystandard of care.

      3.     I am of the opinion that the timing and nature of the treatment provided by Dr.

             Obaisi to Plaintiffs      degenerative lower back      condition   was reasonable.

             compassionate, and well within the communitystandard of care.

      4.   I am of the opinion that the timing of Dr. Obaisi ’s referrals for orthopaedic surgical

             evaluationfor Mr. Coleman ’s rightknee, righthip, and lower back conditions was

             reasonable, compassionate, and well within the communitystandard of care.

      5.     I am of the opinion that it was not clinically indicated for Plaintiff to use crutches

             after October 22, 2014.

      6.     I am of the opinion that Dr. Obaisi ’s decision to discontinue Mr. Coleman ’s

             crutches on October 22, 2014 was reasonable and well within the community

             standard of care.

      7.     I am of the opinion that not havingcrutches was not the cause of Mr. Coleman ’s

             purportedNovember 2014 fall down the stairs.




Chadwick C. Prodromes, M.D.
Dated: October 19, 2018




                                               13
Case: 1:16-cv-04917 Document #: 72-1 Filed: 11/16/18 Page 14 of 20 PageID #:353
                                        EXHIBIT
                                          y




                        Chadwick Prodromes, MD
                            Curriculum Vitae
                                  TrainingandEducation
           Harvard Medical School/Massachusetts General Hospital
                     Orthopaedic
                              andSportsMedicineFellowship,1985
                   RushPresbyterian St. Luke’s Medical Center
                            Orthopaedic
                                    SurgeryResidency1984
                                Universityof Chicago
                                  SurgicalInternship,
                                                   1980
                           Johns Hopkins Medical School
                                     M.D. Degree 1979
                                 Princeton University
                                   Bachelor
                                          ofArts, 1975

                                          Office
                          1714 Milwaukee Ave., Glenview, IL 60025
                            Ph: 847-699-6810 Fax: 847-699-6545
                  E mail: orthopaedics@ismoc.net Website: www.ismoc.net

                                          Qualifications
             Board Certified, Orthopaedic Surgery,1987,re-certified 1997,2007, 2017
                       Medical Director: The Illinois Orthopaedic Foundation
                     President: Illinois Sportsmedicine and Orthopaedic Centers
      Assistant Professor, Deptof Orthopaedic Surgery,Rush UniversityMedical Center (Ret)
             Reviewer:Arthroscopy:TheJournal       forArthroscopy  and RelatedSurgery
     Reviewer: KneeSurgery, SportsTraumatology,       Arthroscopy:officialjournal
                                                                                ofESSKA
                    Reviewer: TheAmericanJournal          Of Sportsmedicine
   Former Orthopedic Consultant: Illinois High School Association Sports Medicine Advisory
                                           Committee
                           Former Medical Director Arena Football League

                            Professional Association Memberships
                            American Academy of Orthopaedic Surgeons
                             ArthroscopyAssociation of North America
                        The American Orthopaedic Society for Sports Medicine
                              The International Cartilage RepairSociety
      The International Society of Arthroscopy,Knee Surgeryand Orthopaedic Sports Medicine
                           The Illinois Association of Orthopaedic Surgeons

                                      Awards
                 RushMedical College SurgicalSciences Research Award
           Berkheiser Research Award of the Institute of Medicine of Chicago
Case: 1:16-cv-04917 Document #: 72-1 Filed: 11/16/18 Page 15 of 20 PageID #:354




                          ORTHOPAEDIC TEXTBOOKS

 Editor in Chief: The ANTERIOR CRUCIATE LIGAMENT: Reconstruction and Basic
 Science. Publisher: Elsevier:
 First Edition: October 2007
 Associate Editors: Freddie Fu, Steve Howell, Don Shelboume, Lonnie Paulos,
 Charlie Brown, Tassos Georgulies,Alberto Gobbi, Don Johnson
 Second Edition: July2017
 Associate Editors: Andrews,Brown, Fu, Georgoulis,Gobbi, Noyes, Shelboume

 Editor SpecialEdition of the Open Orthopaedic Journal devoted to Controversies in the
 Diagnosis and Treatment of SLAP lesions

 Contributor: PRACTICAL ORTHOPAEDIC SPORTS MEDICINE AND
 ARTHROSCOPY
 Publisher: LippincottWilliams and Wilkins: December 2006
 Editor: Donald Johnson
 Chapters
 1) Posterior Hamstring HarvestTechnique
 2) The Team Physician

 Contributor: THE SHOULDER
 Publisher: ChurchillLivingstone 1988
 Editors: Carter Rowe
 Chapter: Shoulder Injuries in Sports

                          TELEVISION PRESENTA TION
                Network: Wednesday April26*'^,2006. ACL Repair.
 WGN Superstation


   NATIONAL AND INTERNATIONAL CONFERENCE PRESENTATIONS


 InternationalSociety for Medical Laser ApplicationsConference
 LOS ANGELES, CA, Febmary 11, 2017
 Presentation: “Intra-articular laser treatment plusPlatelet Rich Plasma (PRP)
 significantly reduces pain in many patients who had failed prior PRP treatment ”
 Chadwick Prodromes MD, Susan Finkle BSN, Alexander Dawes. Angelo Dizon MPT




                                                                                         2
Case: 1:16-cv-04917 Document #: 72-1 Filed: 11/16/18 Page 16 of 20 PageID #:355




 InternationalSociety of Arthroscopy,Knee Surgery,& OrthopaedicSports
 MedicineBiennialCongress
 LYON, FRANCE, June 2015
 ICL Course Presentation: “An Algorithm for the Diagnosis and Treatment of Cartilage
 Lesions AccompanyingACL Injury” Chadwick Prodromes, MD

 American Academy of OrthopaedicSurgeonsAnnualMeeting
 LAS VEGAS, NV. March 2015
 Coordinator of Instruction Learning Course: “High Tibial Osteotomy and Distal Femoral
 Osteotomy: Indications, Techniquesand Post-Op Management for the Treatment of
 Arthrosis and Cartilage Deficiency”, Presentation: “Indications, Technique& Post-
 OperativeManagement of Opening Wedge Implant-Free HTO & DFO“ Chadwick
 Prodromes MD

American Academy of OrthopaedicSurgeonsAnnualMeeting
NEW ORLEANS, LA March 2014
Coordinator of Instruction Learning Course: “High Tibial Osteotomy and Distal Femoral
Osteotomy: Indications, Techniquesand Post-Op Management for the Treatment of
Arthrosis and Cartilage Deficiency”, Presentation: “Indications, Technique& Post-
OperativeManagement of Opening Wedge Implant-Free HTO & DFO“ Chadwick
Prodromes MD

 American Academy of OrthopaedicSurgeonsAnnualMeeting
 CHICAGO, IL March 2013
 Coordinator of Instruction Learning Course: “High Tibial Osteotomy and Distal Femoral
 Osteotomy: Indications, Techniquesand Post-Op Management for the Treatment of
 Arthrosis and Cartilage Deficiency”, Presentation: “Indications, Technique& Post-
 OperativeManagement of Opening Wedge Implant-Free HTO & DFO “ Chadwick
 Prodromes MD

 ArthroscopyAssociation of North America AnnualConference
 HOLLYWOOD, FL, May2010
 Coordinator of Instructional Learning Course: “OptimizingHamstring ACL
 Reconstruction ”, Presentation: “Posterior Hamstring Harvest, ‘No Fault’ Double Bundle
 ACL Reconstruction with EndoButton, WhipstitchPost Tibial Fixation and Transtibial
 Femoral Tunnel” Chadwick Prodromes MD.

 3'^^' PanhellenicCongress of the Hellenic Association of ArthroscopyKnee Surgery
 & SportsInjuries
 HERSONISSOS, CRETE, June 2009
 Podium Presentation: " Controversies in Soft-Tissue Anterior CruciateLigament
 Reconstruction: Grafts, Bundles, Tunnels, Fixation, and Harvest." Chadwick Prodromes
 MD.

 EuropeanSociety of SportsTraumatology, Knee Surgery,andArthroscopyBiennial
 Congress



                                                                                          3
Case: 1:16-cv-04917 Document #: 72-1 Filed: 11/16/18 Page 17 of 20 PageID #:356



 PORTO, PORTUGAL, May2008
 Podium Presentation: “A Meta-Analysis of the Incidence of Anterior CruciateLigament
 Tears As a Function of Gender, Sportand Knee InjuryReduction Regimen.” Chadwick
 Prodromos MD, YungHan MD, JulieRogowski BS, Brian Joyce BA, Kelvin Shi MS.
 Poster: “Elongation of Simulated WhipstitchPost Anterior Cruciate Ligament
 Reconstruction Tibial Fixation After CyclicLoading. ” Chadwick Prodromos MD, Aaron
 Hecker MD, Brian Joyce BA.

 ArthroscopyAssociation of North America AnnualConference
 WASHINGTON, DC, April2008
 Podium Presentation: “The Inside-Out, Minimally InvasiveHigh Tibial Osteotomy
 Technique.” Chadwick C Prodromos MD, Brian T Joyce BA.

 HellenicArthroscopyandSportsmedicine       Society Conference
 ATHENS, GREECE, 2007
 Podium Presentation: “Clinical and Biomechanical Analysis of Whipstitch-Post Tibial
 Fixation for Hamstring Anterior CruciateLigament Reconstruction. ” Chadwick C
 Prodromos MD, Aaron Hecker PhD, Brian Joyce BA.

 InternationalSociety of Arthroscopy,Knee Surgery,& OrthopaedicSports
 MedicineBiennialCongress
 FLORENCE, ITALY, May2007.
 Poster: A Meta-Analysis of Stability Rates of AutograftsCompared to Allografts for
 Anterior CruciateLigament Reconstruction. Chadwick Prodromos MD, Brian Joyce BA.

 ArthroscopyAssociation of North America AnnualMeeting
 SAN FRANCISCO, CALIFORNIA, April2007
 Poster: “Experimentaland Clinical Stability of Whipstitch-PostFixation Method in Soft
 TissueACER.” Chadwick Prodromos MD, Aaron Hecker MD, Brian Joyce BA.
 Poster: “A Meta-Analysis of Stability Rates of AutograftsCompared to Allografts for
 ACLR.” Chadwick Prodromos MD, Brian Joyce BA.

 American OrthopaedicSociety for SportsMedicineAnnualMeeting
 HERSHEY, PENNSYLVANIA, June 2006
 Poster: “MRI Measurement of the Contralateral Normal Meniscus is a Better Method of
 Determining Meniscal Allograft Size than Measurement of the Recipient Tibial Plateau”
 Chadwick Prodromos MD, Brian Joyce BA, Brett Keller BS, BA, Brian T. Murphy      MD

 EuropeanSociety of SportsTraumatology Knee SurgeryandArthroscopyBiennial
 Congress
 INNSBRUCK, AUSTRIA, May2006
 Podium: “MRI Measurement of the Contralateral Normal Meniscus is a Better Method of
 Determining Meniscal Allograft Size than Measurement of the Recipient Tibial Plateau”
 Chadwick Prodromos MD




                                                                                         4
Case: 1:16-cv-04917 Document #: 72-1 Filed: 11/16/18 Page 18 of 20 PageID #:357




 ArthroscopyAssociation of North America AnnualMeeting
 HOLLYWOOD, FLORIDA, May2006
 Instructional Course Lecture: “Controversies in Soft TissuesACL Reconstruction:
 Allograft vs. Autograft,Double Tunnel vs. Single Tunnel, Cortical vs. ApertureFixation”
 Podium Presentation: “Five-Strand Hamstring ACL Reconstruction: A New Technique
 With Better Long-Term Stability Than Four-Strand. ” Chadwick C Prodromes MD, Brian
 T Joyce BA.
 Poster: “Contralateral Meniscus MRI Better Predicts Needed Meniscal Allograft Size
 Than Recipient Tibial Xray.” Chadwick C Prodromes MD, Brian Joyce BA, Brett Keller
 BS.

 American Academy of OrthopaedicSurgeonsAnnualMeeting
 CHICAGO, ILLINOIS, March 2006
 SYMPOSIUM MODERATOR: “Controversies in Soft TissuesACL Reconstruction:
 Allograft vs.Autograft,Double Tuimelvs. Single Tunnel, Cortical vs. ApertureFixation
 Panelists: Stephen Howell, Freddie Fu, Lonnie Paulos, and Donald Johnson
 Podium: Meniscal StudyGroup
 “MRI Measurement of the Contralateral Normal Meniscus is a Better Method of
 Determining Meniscal Allograft Size than Measurement of the Recipient Tibial Plateau”
 Chadwick Prodromes
 Poster: “MRI Measurement of the Contralateral Normal Meniscus is a Better Method of
 Determining Meniscal Allograft Size than Measurement of the Recipient Tibial Plateau”
 Chadwick Prodromes MD, Brian Joyce BA, Brett Keller BS, BA, Brian T. Murphy      MD


                                  BIBLIOGRAPHY
 Prodromes CC. Editorial: Labral RepairVersusBicepsTenotomy/Tenodesis for the
 Treatment of TypeII SLAP Lesions: Indications and Technique.OpenOrthopJ,  2018 (in
 publication).

 Prodromes CC, Finkle S, Dawes A, Baik JY. Treatment of TypeTwo SLAP lesion with
 Anatomic SutureAnchor Repairwithout BicepsTenotomy or Tenodesis. OpenOrthop    J,
 2018 (in publication).

 Prodromes CC, Amendola A, Jakob RP. Hightibial osteotomy: indications, techniques,
 and postoperativemanagement. InstrCourseLect, 2015; 64: 555-65.

 Prodromes CC. Posterior Mini-incision Hamstring Harvest.SportsMedArthroscRev,
 March 2010; 18(1): 12-14.

 Prodromes CC, Hecker A, Joyce B, Finkle S, Shi K. Elongation of Simulated Whipstitch
 Post Anterior CruciateLigament Reconstruction Tibial Fixation After CyclicLoading.
 KneeSurgSportsTraumatol   Arthrosc,Aug2009; 17(8):914-19.




                                                                                         5
Case: 1:16-cv-04917 Document #: 72-1 Filed: 11/16/18 Page 19 of 20 PageID #:358




 Prodromos CC, FuFH, Howell SM, Johnson DH, Lawhom K. Controversies in Soft-
 TissueAnterior CruciateLigament Reconstruction; Grafts, Bundles, Tunnels, Fixation,
 and Harvest.JAm AcadOrthop  Surg,July2008; 16(7):376-84.

 Prodromos CC, Han Y, Rogowski J, Joyce B, Shi K. A Meta-Analysis of the Incidence of
 Anterior CruciateLigament Tears As a Function of Gender, Sport, and a Knee Injury-
 Reduction Regimen. Arthroscopy, Dec 2007; 23(12):1320-1325.

 Prodromos CC, Joyce BT, Keller BL, Murphy   BJ, Shi K. Magnetic Resonance Imaging
 Measurement of the Contralateral Normal Meniscus Is a More AccurateMethod of
 Determining Meniscal Allograft Size Than Radiographic Measurement of the Recipient
 Tibial Plateau.Arthroscopy,Nov 2007; 23(11):1174-1179.

 Prodromos C, Joyce B, Shi K. A Meta-Analysis of Stability of AutograftsCompared to
 Allografts After Anterior CruciateLigament Reconstruction. KneeSurgSports
 Traumatol  Arthrosc,July2007; 5(7):851-6.

 Prodromos CC, Joyce BT. Hamstring ACL Reeonstruction: Technique,Results,Meta-
 Analysis, and Posterior Graft HarvestTechnique. Techniques
                                                         inKneeSurgery,June
 2006;5(2): 87-95.

 Prodromos CC, Joyce BT, Shi K, Keller BL. A Meta-Analysis of Stability After Anterior
 CruciateLigament Reconstruction as a Function of Hamstring versusPatellar-Tendon
 Graft and Fixation Type.Arthroscopy,Oct 2005; 21(10):1202ell-9.

 Prodromos CC, Han Y.S, Keller BL, Bolyard RJ. Stability Resultsof Hamstring Anterior
 CruciateLigament Reconstruction at 2- to 8-Year Follow-Up. Arthroscopy, Feb 2005;
 21(2): 138-146.

 Prodromos CC, Han YS, Keller BL, Bolyard R.J. Posterior Mini-Incision Techniquefor
 Hamstring Anterior CruciateLigament Reconstruction Graft Harvest. Arthroscopy,Feb
 2005; 21(2): 130-137.

 Prodromos CC. Low-Profile Cortical Screw Tibial Fixation for Hamstring Anterior
 CruciateLigament Reconstruction: SurgicalTechniqueand Stability Results. Techniques
 in Orthopaedics,
               Sept2005; 20(3): 272-273.

 Prodromos CC. Preface: Hamstring Anterior CruciateLigament Reconstruction: An Idea
 Whose Time Has Come. Techniques   in Orthopaedics,Sept2005; 20(3): 191.

 Prodromos CC, Joyce B. Five-Strand Hamstring Anterior CruciateLigament
 Reconstruction: Presentation of a New TeehniqueWith Better Stability at 7- to 9-Year
 Follow UpThan 4 Strand. Techniques   in Orthopaedics,
                                                     Sept2005; 20(3): 192-3.

 Prodromos CC. The Posterior Mini-Incision Approachfor Hamstring Anterior Cruciate
 Ligament Graft Harvest. Techniques in Orthopaedics,
                                                   Sept2005; 20(3): 200-202.



                                                                                         6
Case: 1:16-cv-04917 Document #: 72-1 Filed: 11/16/18 Page 20 of 20 PageID #:359




 Prodromos CC, Joyce BT. Tunnel Widening and Hamstring Anterior CruciateLigament
 Reconstruction. Techniques
                          in Orthopaedics,Sept2005; 20(3); 230-232.

 Prodromos CC, Joyce BT. Endobutton Femoral Fixation for Hamstring Anterior Cruciate
 Ligament Reconstruction: SurgicalTechniqueand Results. Techniques in Orthopaedics,
 Sept2005; 20(3): 233-37.

 Prodromos CC, FerryJA, Schiller AL, Zarins B. Histologic Studies of the Glenoid
 Labrum from Fetal Life to Old Age,JBoneJointSurg,Oct 1990; 72(A): 1344-1348.

 Prodromos CC, Andriacchi TP, Galante JO. A relationship between gait and clinical
 changes following hightihialosteotomy,J BoneJointSurg,Oct 1985; 67(A):1188-1194.
 (This paperwon both the BERKHEISER AWARD of the Institute of Medicine of Chicago and the RUSH
 SURGICAL SCIENCES AWARD and was cited as CLASSIC BIBLIOGRPAHY by the American
 Academy of Orthopedic Surgeons).

 Turner DA, Prodromos CC, Petasnick JP, Clark JW. Acuteinjuryof the ligaments of the
 knee: magnetic resonance evaluation.Radiology,March 1985; 154(3); 717-22.

 Dewald RL, Bridwell KH, Prodromos CC, Rodts MF. ReconstructiveSpine Surgeryas
 Palliation for Metastatic Malignancies of the Spine. Spine,Jan-Feb 1985; 10(1): 12-16.

 Lucas SK, Elmer EB, FlahertyJT, Prodromos CC, BuckleyBH, Gott BL, Gardner TJ.
 Effect of multiple-dosepotassiumcardioplegiaon myocardial ischemia, return of
                                       preservation. J Thorac
 ventricularfunction, and ultrastructural                    Cardiovasc  Surg,July
 1980;80(1): 102-10.


                              PEER REVIEWED VIDEOS
 Posterior Mini-Incision Hamstring Graft HarvestTechniquefor Anterior Cruciate
 Ligament Reconstruction
         -Presented by TheAmericanAcademyofOrthopaedic     Surgeons  for presentation
         2004 and 2005 annual meetings
         -VideoJournal   ofOrthopaedics,#5073, September 2003.




                                                                                                 7
